UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 30, 2012 U.S. RARE EARTH MINERALS, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 333-154912 26-2797630 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 6430 Medical Center St., Suite 230, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 888-820-2270 n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Change of Corporate Officers At a special meeting of the Board of Directors held on July 30, 2012, the Board of Directors voted to accept the resignation of Paul Hait as Chief Executive Officer.Mr. Hait will remain in the position of Chairman of the Board and he will remain a director of the corporation.The change was requested by Mr. Hait as he has a very ill spouse who requires a great deal of his attention on a daily basis and also because of his age at 73 years he cannot work at the same pace as he was able to do so previously.His duties as Chief Executive Officer will be assumed by Mr. Dennis Cullison, President. 2 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. U.S. RARE EARTH MINERALS, INC. By: /s/ Dennis Cullison Name: Dennis Cullison Title:President and Director Dated: August 2, 2012 3
